DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (2019/0150009).
-Regarding claim 1, Zhang et al  teaches a method performed by a user equipment (UE) (“UE 107”, [0031]) in a wireless communication system, the method (see figure 1), under control of a processor (132), comprising: 
procedure (133) of receiving one or more downlink signals associated with multiple TX beams (“multiple TX beams”, [0031]) as one or more beams on a cell (“each corresponding cell”, [0031]) (see [0031]); and
procedure (142) of obtaining one or more channel qualities based on the one or more downlink signals (see [0031]).
Zhang et al  further teaches that the method comprises:
procedure (1130) of obtaining a measurement result (“one value for the cell”, [0062]) for the cell (see figure 11 and [0062]); 
procedure (1530) of performing a layer-3 filtering to the measurement result (see figure 15 and [0068]); and 
procedure (1530) of obtaining cell measurement information for the cell based on the layer-3 filtered measurement result, the cell measurement information being the layer-3 filtered measurement result  (see figure 15 and [0068]).
Zhang et al  further teaches that the measurement result can be obtained by an average operation to the one or more channel qualities (see “One value is derived for each cell… In yet another embodiment the mean value of the measurement results for all TX-RX pair is used”,  [0036]); or in another word, Zhang et al  teaches that the measurement result for the cell is obtained by being based on an average operation with the one or more channel qualities.
	-Regarding claim 2, Zhang et al  teaches that the one or more channel qualities correspond to reference signal recetved power (RSRP) (“RSRP”, [0063]).
	-Regarding claim 3, Zhang et al  teaches that the one or more channel qualities are greater than a threshold (“certain threshold”, [0063]), (see “A measurement calculator 144 calculates a consolidation measurement for each cell from one or more qualified TX-RX pairs based on a consolidation rule”, [0031] and “the number of elements with measurement result of the TX-RX pairs above a certain threshold is used”, [0063]).
	-Regarding claim 4, Zhang et al  teaches that the threshold is configured for the cell to be measured,  (see “A measurement calculator 144 calculates a consolidation measurement for each cell from one or more qualified TX-RX pairs based on a consolidation rule”, [0031] and “the number of elements with measurement result of the TX-RX pairs above a certain threshold is used”, [0063]).
	-Regarding claim 5, Zhang et al  teaches that the obtaining of the one or more channel qualities can comprise:
	procedure ((142), figure 1) of obtaining the one or more channel qualities by measuring the downlink signals (see [0031]), and 
procedure (701), figure 7)  of performing a layer-1 filtering to the one or more channel qualities  (see [0046]), and
procedure of applying the average oprattion to the one or more channel qualities to obtain the measurement result for the cell  (see “One value is derived for each cell… In yet another embodiment the mean value of the measurement results for all TX-RX pair is used”,  [0036]), and
procedure (1530) of performing the layer-3 filtering to the measurement result (see figure 15 and [0068]);
wherein as such,  the average operation is performed between the layer-1 filtering and the layer-3 filtering.
-Regarding claim 7, Zhang et al  teaches that the measurement result is  an average of the one or more channel qualities (see “One value is derived for each cell… In yet another embodiment the mean value of the measurement results for all TX-RX pair is used”,  [0036]), or in another word, the measurement result is obtained by being based on a value (being the average of the one or more channel qualities) of the average operation of the one or more channel qualities.
Zhang et al  also teaches that the measurement result is obtained by being based on a value of a path diversity associated with the one or more beams,  the value of a path diversity being a number (=4) of receive beams of the UE associated with each transmit beams of the multiple TX beams (“multiple TX beams”, [0031]) (being the one or more beams on the  cell) in obtaining the one or more channel qualities, based on which the measurement result is obtained, (see [0031, 0046]).
-Regarding claim 8, Zhang et al  teaches that the one or more downlink signals comprises one or more channel state information-reference signals (“CSI-RS”, [0059]) (see [0034, 0050, 0059]).
-Regarding claim 10, Zhang et al  teaches that Zhang et al  teaches that the method comprises:  
procedure ((1110), figure 11) of identifying a representative value (“measurement result with the TX-RX pair of the best RSRP”, 0063]) (outputted from (1110), figure 11), that is highest among the one or more channel qualities to obtain the measurement result (outputted from (1130), figure 10)  for the cell  , (see “A measurement calculator 144 calculates a consolidation measurement for each cell from one or more qualified TX-RX pairs based on a consolidation rule”, [0031], “the measurement results for all RX beams are consolidated and one value for the TX beam is derived”, [0062] and “measurement result with the TX-RX pair of the best RSRP is selected.”, [0063])
procedure ((1530), figure 15) of  performing the layer-3 filtering to the identified representative value,  by layer-3 filtering the measurement result (provided by (1520), figure 15), to obtain the cell measurement information for the cell; and 
procedure ((145, 133), figure 1) of transmitting the cell measurement information for the cell  as measurement information for the layer-3 filtered representative value to a base station (“eNB 103”, [0031]) (see [0031]), 
wherein the identifying of the representative value can be performed after a layer-1 filtering (refereed to (701), figure 7) and before the layer-3 filtering (referred to (702), figure 7) of the identified representative value (see [0031, 0046, 0062, 0068]).
-Regarding claim 11, Zhang et al  teaches a user equipment (UE) (“UE 107”, [0031]) in a wireless communication system, the UE (see figure 1) comprising: at least one transceiver (133); and at least one processor (comprising (132)) operably coupled to the at least one transceiver (see [0031])  , configured to: 
control, via ((132), figure 1),  the at least one transceiver to receive one or more downlink signals associated with one or more beams (“multiple TX beams”, [0031]) as one or more beams on a cell (“each corresponding cell”, [0031]) (see [0031]);
obtain, via ((142), figure 1), one or more channel qualities based on the one or more downlink signals (see [0031]); 
obtain, via ((1130), figure 11), a measurement result (“one value for the cell”, [0062])  for the cell, (see figure 11 and [0062]);
perform, via ((1530), figure 15), a layer-3 filtering to the measurement result (see figure 15 and [0068]), and 
obtain, via ((1530), figure 15),   cell measurement information for the cell based on the layer-3 filtered measurement result, , the cell measurement information being the layer-3 filtered measurement result  (see figure 15 and [0068]).
Zhang et al  further teaches that the measurement result can be obtained by an average operation to the one or more channel qualities (see “One value is derived for each cell… In yet another embodiment the mean value of the measurement results for all TX-RX pair is used”,  [0036]); or in another word, Zhang et al  teaches that the measurement result for the cell is obtained by being based on an average operation with the one or more channel qualities.
-Claim 12 is rejected with similar reasons for claim 2.
-Claim 13 is rejected with similar reasons for claim 3.
-Claim 14 is rejected with similar reasons for claim 4.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 17 is rejected with similar reasons for claim 7.
-Claim 18 is rejected with similar reasons for claim 8.
-Claim 20 is rejected with similar reasons for claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  in view of Yin (2010/0034096).
-Regarding claim 9, Zhang et al  does not teach whether the layer-3 filtered measurement result is obtained based on an equation:  Fn = (1-a)- Fn-1 +a.Mn, and wherein Fn-1 denotes a previous measurement result of layer-3 filtering, Mn denotes the obtained measurement result for the cell, and a denotes a filter coefficient, as claimed.
In analogous art, Yin teaches that a layer-3 filtered measurement result can be obtained based on an equation:  Fn = (1-a)- Fn-1 +a.Mn, and wherein Fn denotes a current measurement result of layer-3 filtering, Fn-1 denotes a previous measurement result of the layer-3 filtering, Mn denotes a measurement value currently received from a physical layer of a terminal side , and a denotes a filter coefficient (see [0019]).
For application, since Zhang et al does not teach in detail on how the layer-3 filtered measurement result is obtained via using the layer-3 filtering, it would have been obvious for one skilled in the art to implement Zhang et al, as taught by Yin, in such a way that the layer-3 filtered measurement result would obtained based on an equation:  Fn = (1-a)- Fn-1 +a.Mn, and wherein Fn-1 denotes a previous measurement result of layer-3 filtering, Mn denotes the obtained measurement result for the cell, and a denotes a filter coefficient, so that the layer-3 filtered measurement result would be obtained, as required and expected in the UE.
-Claim 19 is rejected with similar reasons for claim 9, as being unpatentable over Zhang et al  in view of Yin.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  in view of Seol et al (2013/0045690).
-Regarding claim 6, Zhang et al does not teach whether the method comprises:  
procedure ((1020), figure 10) of determining whether a reporting condition (“one or more predefined conditions”, [0050))  is satisfied or not based on the layer- 3 filtered measurement result; and transmitting to a base station (“eNB 103”, [0031]) a measurement result including the cell measurement information (being the layer- 3 filtered measurement result) when the reporting condition is satisfied (see [0031, 0050-0061]), wherein the reporting condition is associated with cell quality evaluation (“cell quality evaluation”, [0047]) performed by the UE, which is involved with  threshold(s) for the cell  (referred to “threshold”, [0051] and “threshold”, [0052]), and the layer- 3 filtered measurement result, which in turn, is based on a pattern of the  multiple TX beams (see [0047]).
Zhang et al  does not teach whether the whether the method comprises:  receiving, from the  base station, measurement configuration information including: information for indicating the cell, and information associated with the reporting condition, as claimed.
In analogous art, Seol et a teaches that a base station (“transmit end”, [0054] can provide a UE (“receive end”, [0065]) information on threshold(s) (“reference value for beam selection and channel information feedback”, [0065]) and information on a transmit beam pattern of  the base station (referred to “at least one of the number of TX beam pattern to feedback channel information”, [0065]).
For application, since Zhang et al  does not teach in detail on how the UE obtains information on threshold(s) for the cell  and on pattern of the  multiple TX beams for the cell quality evaluation,  it would have been obvious for one skilled in the art to implement Zhang et al, as taught by Seol et al, in such a way that the UE would receive,  from the  base station, measurement configuration information including: the threshold(s) for the cell  as information for indicating the cell, and the pattern of the  multiple TX beams as  information associated with the reporting condition, so that the UE would obtain information on threshold(s) for the cell  and on pattern of the  multiple TX beams, as required and expected for the cell quality evaluation.
-Claim 16 is rejected with similar reasons for claim 6, as being unpatentable over Zhang et al  in view of Seol et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632